Citation Nr: 9930457	
Decision Date: 10/25/99    Archive Date: 10/29/99

DOCKET NO.  97-23 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for respiratory 
problems, bronchitis/rhinitis, pneumonia and a cough, all 
claimed as secondary to an undiagnosed illness.

2.  Whether the claim of entitlement to service connection 
for a dental condition for the purpose of obtaining 
Department of Veterans Affairs (VA) outpatient dental 
treatment is well grounded.

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated at 30 percent.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Crawford, Counsel

INTRODUCTION

The veteran had confirmed active duty with the United States 
Navy from March 1969 to December 1972 and with the United 
States Army from May 1988 to November 1990 and from November 
1990 to June 1991.  The veteran served with the Army National 
Guard from May 1988 to September 1995.  

In October 1995, the Regional Office (RO), in part, denied 
entitlement to service connection for PTSD, major depression, 
respiratory problems, bronchitis/rhinitis, and fatigue, all 
claimed as secondary to undiagnosed illnesses.  Entitlement 
to service connection for dental problems was also denied.  
The veteran expressed disagreement in December 1995, and in 
October 1996 the RO issued a statement of the case.  The 
veteran perfected the appeal in November 1996.  

In June 1997, the RO granted service connection for PTSD with 
major depression and fatigue and rated the disability as 30 
percent disabling, effective September 2, 1995.  Later that 
same month, although he did not specifically disagree with 
the assigned 30 percent evaluation, the veteran submitted 
additional medical reports.  In an August 1997 supplemental 
statement of the case (SSOC), the RO indicated that the issue 
of entitlement to service connection for PTSD had been 
changed to entitlement to an increased evaluation in excess 
of 30 percent.  At that time, pertinent laws and regulations 
associated with the claim were provided, as well as a 
discussion of reasons and bases associated with that claim.  
The record also shows that in August 1998, the RO confirmed 
and continued the assigned 30 percent evaluation and in 
September 1998 issued to the veteran a SSOC.  A letter 
apprising the veteran of his due process rights was attached.  
On the January 1999 VA Form 646 and April 1999 Informal 
Hearing Presentation, the veteran's representative indicated 
that the issue of entitlement to an increased evaluation in 
excess of 30 percent for PTSD was on appeal and expressed 
disagreement.  

In light of the foregoing, the Board finds that the issue of 
entitlement to an increased rating in excess of 30 percent 
for PTSD has been properly developed for appellate review.  
At the outset, the Board notes that in the August 1997 SSOC, 
the RO indicated that the issue of service connection for 
PTSD with major depression and fatigue had been changed to 
the evaluation of the disability.  However, at that time, the 
record fails to show that the veteran filed a timely notice 
of disagreement with the July 1997 rating action.  See 
38 U.S.C.A. § 7105 (West 1991).  Thus, that rating action is 
final.  Instead, it is because the veteran's representative, 
on the January 1999 VA Form 646 and April 1999 Informal 
Hearing Presentation, expressed disagreement with the August 
1998 rating action and in September 1998, the RO issued to 
the veteran a SSOC, that the Board finds that the issue of 
entitlement to an increased rating in excess of 30 percent 
for PTSD has been properly developed for appellate review.  
Liberally construed the veteran's January 1999 VA Form 646 
may serve as notice of disagreement and his April 1999 
Informal Hearing Presentation may serve as substantive 
appeal.  See generally, Archbold v. Brown, 9 Vet. App. 124 
(1996); 38 C.F.R. §§ 20.200-20.302 (1999).


FINDINGS OF FACT

1.  The veteran served on active duty in the Armed Forces in 
the Southwest Asia theater of operations during the Persian 
Gulf War from January 1991 to May 1991.

2.  The evidence does not show that the veteran currently has 
pneumonia or experiences any residuals therefrom.  The claim 
is not plausible or capable of substantiation.

3.  The evidence does not tend to show that the veteran 
currently has respiratory problems or, in the alternative, if 
present, that his respiratory problems are related to 
service.  Additionally, the veteran's respiratory problems 
were attributable to diagnoses of bronchitis/rhinitis, viral 
syndrome, etc.  

4.  The medical evidence does not show that the veteran 
currently has bronchitis/rhinitis, as a recent diagnosis has 
not been made, or, if present, the medical evidence does not 
show that the disorders are related to service.

5.  The evidence does not show a current dental disability 
for which service connection may be granted and does not 
indicate that the veteran is otherwise eligible for VA 
outpatient dental treatment.

6.  The claims of entitlement to service connection for a 
cough, due to an undiagnosed illness, and entitlement to an 
increased evaluation in excess of 30 percent for PTSD are 
supported by cognizable evidence showing that the claims are 
plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for 
pneumonia, respiratory problems, and bronchitis/rhinitis are 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for dental 
problems is not well grounded. 38 U.S.C.A. §§ 1712, 5107(a) 
(West 1991); 38 C.F.R. §§ 3.381, 17.161 (1999).

3.  The claims of entitlement to service connection for a 
cough due to an undiagnosed illness and entitlement to an 
increased evaluation in excess of 30 percent for PTSD are 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
pneumonia, respiratory problems, and bronchitis/rhinitis.  He 
also seeks entitlement to service connection for dental 
problems.

Factual Background

The evidence of record consists of service medical reports, 
VA and non-VA treatment reports synonymous with service and 
during the veteran's service as a member in the reserves, and 
VA post-service treatment reports.  

A February 1980 Report of Examination for the Army Reserves, 
September 1982 enlistment examination report, and September 
1986 periodic examination report, all show normal findings on 
clinical evaluation.  On enlistment examination into the Army 
National Guard in May 1988, clinical evaluation was normal 
but on the Report of Medical History, the veteran and 
examiner noted sinusitis.  Periodic examination in November 
1989 also showed normal findings.  

Clinical entries from a private physician dated from November 
1990 to June 1992 also show that in November 1990, the 
veteran complained of fever, headache, sore throat, and 
general myalgia with a minimal cough.  At that time, an 
assessment of urinary respiratory infection, possible 
Mycoplasma was noted.  The entries also show that in May 
1992, he complained of a cough with some whitish to slightly 
yellow sputum, and after examination, the assessment was 
bronchitis, possibly viral and Mycoplasmal.  Also, a May 1992 
report of a chest x-ray study showed that the heart, lungs, 
and mediastinum were unremarkable.  It is also noted that on 
redeployment examination in March 1991, clinical evaluation 
was normal.

Treatment reports also show that in May 1993, the veteran 
complained of a sore throat, mild chest congestion, and a dry 
cough.  At that time, the assessment was pharyngitis.  In 
October 1993, he also complained of a high fever with 
shaking, sweating, shortness of breath, and chest pain, and 
at that time, the assessment was viral syndrome, fever, 
shortness of breath, chest pain, and urinary frequency.  
Thereafter, the reports show that because of persistent 
symptoms, an assessment of pneumonia of the right lower lobe 
was made later in October 1993.

Medical reports from J.M., M.D., dated from October 1993 to 
January 1994 show treatment for coughing, sinus congestion, 
and productive phlegm and that the veteran checked having 
frequent colds, chest pains, and breathing problems.  The 
assessments were bronchitis, viral syndrome, and pneumonia of 
the right lower lobe. 

Persian Gulf Registry reports are also of record.  The 
reports consist of a March 1994 medical certificate showing 
that the veteran gave of history of Persian Gulf service 
along with a history of "pneumonia" diagnosed in December 
1993 and January 1994.  Frequent upper/lower respiratory 
infections since fall of 1991 and shortness of breath on 
exertion, wheezing, fatigue, and coughing after exercise were 
also noted.  The reports also show that spirometry tests were 
within normal limits and a March 1994 report of a chest x-ray 
study showed normal findings.  The assessments were chronic 
fatigue-etiology unknown; probable depression; and bronchitis 
and chronic rhinitis.

The record then shows that a VA examination was conducted in 
December 1994.  At that time, objective evaluation revealed 
normal ear, nose, and throat findings and that the chest was 
clear to auscultation and percussion throughout.  X-ray 
findings were normal as well.

Thereafter the reports show that in January 1995 the veteran 
complained of a respiratory attack during drill.  The veteran 
stated while working outside, he experienced shortness of 
breath with mild chest pain and nausea.  Although he tried to 
continue working, he experienced continuous difficulty with 
breathing and increased sweating.  After examination, the 
assessment was shortness of breath-chest pain.  A January 
1995 Statement of Medical Examination and Duty Status also 
shows that the veteran reported experiencing shortness of 
breath accompanied by mild nausea, followed by extreme 
feelings of weakness.  Consequently, the veteran was allowed 
to rest for several hours and observed.  While under 
observation, heavy breathing while asleep was noted.  The 
veteran was advised to report to sick call on Monday.  In an 
attached statement, the veteran recalled having shortness of 
breath and being slightly nauseous.  He recalled feeling a 
slight tightness of the chest, shortness of breath, and 
weakness as well.  The veteran thereafter repeated that he 
returned to lie down and upon lying down, that he fell into a 
very deep sleep.  The veteran added after awakening he took a 
shower and prepared himself for the upcoming day.  However, 
he became winded and tired very quickly.  He sought medical 
treatment on that Monday.

A January 1995 Report of Medical History is also of record.  
The report shows that the veteran noted experiencing 
shortness of breath, chest pain, chronic or frequent colds, 
sinusitis, and severe tooth and gum trouble.  The examiner 
also noted that the veteran reported frequent "sinus" 
headaches and chronic sinus connection with rhinitis, as well 
as a history of chest pain and dyspnea on exertion with 
sweating episodes.  The January 1995 Report of Medical 
Examination showed that clinical evaluation was normal, 
although frequent rhinitis and sinus congestion was noted.  A 
Medical Board Evaluation was conducted in January 1995.  On 
Medical Board Evaluation, review of the systems revealed that 
since November 1990 the veteran received treatment for upper 
respiratory infections, pharyngitis, bronchitis, viral 
syndromes, and repeated episodes of pneumonia.  He also 
received treatment in January 1995 for shortness of breath, 
chest pain, and diaphoresis that lead to a treadmill stress 
test which revealed normal findings.  The report then shows 
that on evaluation in 1995, examination and laboratory 
findings were within normal limits.  Diagnoses included 
chronic and acute sinusitis, twenty-five pound weight loss, 
and chronic fatigue.  The reports also noted that the veteran 
was a theater participant with complaints associated with 
service in the Persian Gulf to include fatigue, chronic 
sinusitis, and bronchitis episodes.  

Regarding the dental claim, the service medical records show 
on periodic examination in September 1986, teeth numbered 1, 
16, 17, and 32 were missing and in October 1988, examination 
revealed severe generalized periodontal disease.  The dental 
reports also show that in January 1989 the veteran complained 
of moderate to severe pain and that he needed teeth numbered 
6 to 8 removed due to severe pain.  In May 1989 J.E.O., 
D.D.S., recorded a diagnosis of generalized advanced chronic 
periodontitis and indicated that an extraction of tooth 
number 7 and graft socket were accomplished.  It was also 
suggested that teeth numbered 2 and 19 should be extracted 
and that a flipper for replacement of teeth numbered 7 and 10 
should be fabricated.

The veteran's service administrative records, particularly 
his DD-214s, show that he served in the Army National Guard 
from May 1988 to September 1995 and that his medals included 
the Air Force Outstanding Unit Award With The Combat 
Distinguishing "V" Device, Southwest Asia Service Medal (3rd 
Award), and Southwest Asia Service Medial with 2 Bronze 
Service Stars.

Supporting statements dated from June 1994 to April 1996 from 
A.N.L., D.E.C., A.L.L., and various servicemen, in part, show 
that the veteran served in Desert Storm.  

Also of record are treatment reports dated from February 1996 
to April 1996 showing that in March 1996 the veteran received 
treatment for flu-like symptoms but on examination, findings 
were essentially normal.  

On VA general medical examination in February 1997, 
examination of the nose, sinuses, mouth, and throat showed 
that the nares were patent and that no moves symmetrically 
were noted.  The throat was without lesions, too.  Evaluation 
revealed that the veteran had partial dental plates of the 
upper and lower parts of the mouth, bilaterally.  Regarding 
respiratory examination, in relevant part, findings showed 
that the veteran's chest moved symmetrically without 
tenderness to palpation of the chest other than in the area 
just below the right costal margin.  The percussion of the 
chest was resonant.  Additionally, the lungs were clear to 
auscultation with breath sounds present in all lung fields.  
During examination, the veteran stated that he was able to 
climb five flights of stairs and stated that his ability to 
climb stairs was limited by unrelated disorders.  A pertinent 
diagnosis was not made.  

VA treatment reports dated from February 1996 to August 1997 
show treatment for unrelated disorders. 

Law and Regulation

VA law provides that for disability resulting from a personal 
injury incurred or disease contracted in the line of duty, in 
the active military, naval, or air service, during other than 
a period of war, the United States will pay compensation to 
any veteran thus disabled and who was discharged or released 
under conditions other than dishonorable from the period of 
service in which such injury or disease was incurred or 
preexisting injury or disease was aggravated.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1999).

"Active military, naval, and air service" includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 C.F.R. § 3.6(a) (1998).

The regulations also state that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.  

For Persian Gulf claims, Section 3.317 provides except as 
provided in paragraph (c) of this section, VA shall pay 
compensation in accordance with chapter 11 of title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of 
this section, provided that such disability: (i) became 
manifest either during active military, naval, or air service 
in the Southwest Asia theater of operations during the 
Persian Gulf War, or to a degree of 10 percent or more not 
later than December 31, 2001; and (ii)	by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(i)(ii) 
(1999).

For the purposes of this section (1) the term "Persian Gulf 
veteran" means a veteran who served on active military, 
naval, or air service in the Southwest Asia theater of 
operations during the Persian Gulf War.  (2) the Southwest 
Asia theater of operations includes Iraq, Kuwait, Saudi 
Arabia, the neutral zone between Iraq and Saudi Arabia, 
Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of 
Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, 
the Red Sea, and the airspace above these locations.  38 
C.F.R. § 3.317 (1999).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  For 
purposes of this section, disabilities that have existed for 
6 months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a 6-month period 
will be considered chronic.  The 6-month period of chronicity 
will be measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from part 4 
of this chapter for a disease or injury in which the 
functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for purposes of 
all laws.  38 C.F.R. § 3.317(2), (3), (4), (5).

For the purposes of paragraph (a)(1) of this section, signs 
or symptoms which may be manifestations of undiagnosed 
illness include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

The regulations also provide that compensation shall not be 
paid under this section: (1) if there is affirmative evidence 
that an undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War; or (2) if there is 
affirmative evidence that an undiagnosed illness was caused 
by a supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or (3) if there is 
affirmative evidence that the illness is the result of the 
veteran's own willful misconduct or the abuse of alcohol or 
drugs.  

For service connection for dental disorders for treatment 
purposes treatable carious teeth, replaceable missing teeth, 
dental or alveolar abscesses, and periodontal disease will be 
considered service-connected solely for the purpose of 
establishing eligibility for outpatient dental treatment as 
provided in Sec. 17.161 of this chapter.  The rating activity 
will consider each defective or missing tooth and each 
disease of the teeth and periodontal tissues separately to 
determine whether the condition was incurred or aggravated in 
line of duty during active service.  When applicable, the 
rating activity will determine whether the condition is due 
to combat or other in-service  trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381 (1999).

In determining service connection, the condition of teeth and 
periodontal tissues at the time of entry into active duty 
will be considered, but treatment during service, including 
filling or extraction of a tooth, or placement of a 
prosthesis, will not be considered evidence of aggravation of 
a condition that was noted at entry, unless additional 
pathology developed after 180 days or more of active service.  
For dental conditions noted at entry and treated during 
service: (1) teeth noted as normal at entry will be service-
connected if they were filled or extracted after 180 days or 
more of active service; (2) teeth noted as filled at entry 
will be service-connected if they were extracted, or if the 
existing filling was replaced, after 180 days or more of 
active service; (3) teeth noted as carious but restorable at 
entry will not be service-connected on the basis that they 
were filled during service; however, new caries that 
developed 180 days or more after such a tooth was filled will 
be service-connected; (4) teeth noted as carious but 
restorable at entry, whether or not  filled, will be service-
connected if extraction was required after 180 days or more 
of active service; (5) teeth noted at entry as non-restorable 
will not be service- connected, regardless of treatment 
during service; and (6) teeth noted as missing at entry will 
not be service connected, regardless of treatment during 
service.  Id.

The following will not be considered service-connected for 
treatment purposes: (1) calculus; acute periodontal disease; 
third molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; and impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be  service-connected only if they 
were extracted after 180 days or more of  active service.  
Id.

Section 17.161 generally provides that to be eligible to 
receive treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, or VI) that are discussed at 
38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  Class I 
eligibility pertains to veteran's who have a compensable 
service-connected dental condition.  Class II pertains to 
those who have a noncompensable service-connected dental 
condition, subject to various restrictions including one-time 
correction of the dental problem; it also is necessary that 
the veteran's service discharge certificate not bear a 
certification indicating that he received a dental 
examination and all appropriate dental treatment within 90 
days preceding his discharge from service, and that he timely 
applied to the VA for dental treatment, meaning within 90 
days after service.  Another possible class of eligibility 
that seems most relevant in the present appeal is Class 
II(a), which entitles the veteran to receive treatment in a 
VA outpatient dental clinic for "dental trauma" sustained 
during active duty.  Id.; See also VAOPCPREC 5-97 (January 
22, 1997).

38 C.F.R. § 4.150, Diagnostic Code 9913 (1999) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  However, those 
ratings only apply to bone loss through trauma or disease 
such as osteomyelitis.  They do not apply to the loss of the 
alveolar process as a result of periodontal disease, since 
such loss is not considered disabling. 

 Well-grounded claims

As in any case, a persons who submits a claim for benefits 
under the law administered by the Secretary shall have the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  38 U.S.C.A. § 5107(a); Epps v. Gober, 126 F.3d 
1464 (Fed. Cir. 1997); Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  If the veteran fails to submit a well grounded 
claim, his appeal fails as to that claim, and the VA is under 
no duty to assist him in any further development of that 
claim.  38 U.S.C.A. § 5107(a); Epps, supra; Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires evidence of a current 
disability, nexus between the in-service injury and the 
current disability, or evidence of chronicity or continuity 
of symptomatology.  Savage v. Gober, 10 Vet. App 489 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Id.

For Persian Gulf War claims, based on the above-referenced 
statutory and regulatory terms, the necessary elements of a 
claim for benefits under 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317 are as follows: (1) proof of active military, naval, 
or air service in the Southwest Asia theater of operations 
during the Persian Gulf War; (2) proof of one or more signs 
or symptoms of undiagnosed illness; (3) proof of objective 
indications of chronic disability manifest during service or 
to a degree of disability of 10 percent or more during the 
specified presumptive period; and (4) proof that the chronic 
disability is the result of the undiagnosed illness.  
VAOGCPREC 4-99 (May 3, 1999).  

Analysis

The record shows that the veteran's claims of entitlement to 
service connection for pneumonia, a respiratory disorder, and 
bronchitis/rhinitis are not well grounded.  At the outset, 
the Board acknowledges that service administrative reports 
confirm that the veteran served in active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War.  Nevertheless, the veteran's claims of entitlement 
to service connection are not well grounded.  There is no 
competent evidence of record demonstrating that the veteran 
currently has pneumonia or experiences any residuals thereof 
and there is no competent evidence of record indicating that 
the veteran currently has bronchitis/rhinitis or, if present, 
relating those disorders to service.  The medical evidence 
also fails to show that the veteran's dental problems are 
related to service or that he is eligible for VA outpatient 
treatment.  

Pneumonia

With respect to the veteran's claimed pneumonia, the Board 
notes that on a direct basis and presumptive basis, the 
veteran's claim is not well grounded.  At the outset, the 
Board acknowledges that service medical records and treatment 
reports synonymous with the veteran's reserve duty show that 
he received treatment for pneumonia and at that time, the 
assessments included a diagnosis of pneumonia.  Nevertheless, 
for establishing a well-grounded claim, the competent 
evidence of record must show that a current diagnosis of 
pneumonia has been made or that the veteran experiences 
residuals therefrom.  In this case, neither is present.  The 
record shows that since service, clinical findings in this 
regard have been and remain completely normal.  On Medical 
Board Evaluation in January 1995, examination and laboratory 
findings were normal and on examination in February 1997 
objective evaluation showed that the veteran's lungs are 
clear to percussion and auscultation and show symmetrical 
configuration.  Additionally, ear, nose, and throat 
examination was normal as well.  In light of the absence of 
any positive clinical findings indicative of pneumonia and 
the absence of a pertinent diagnosis, the veteran's claim of 
entitlement to service connection, either on a direct basis 
or presumptive basis, is not well grounded.  Where there is 
no evidence of, or allegation of, current disability 
associated with events in service, the claim is not well 
grounded.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The veteran cannot well ground his claim upon his allegations 
of experiencing pneumonia while in service.  That is not 
enough under 38 U.S.C.A. § 5107(a).  See Chelte v. Brown, 
10 Vet. App. 268, 271 (1997); Caluza, supra.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to the effect that the 
claim is "plausible" is required.  Grottveit at 93.  Such 
evidence is not present in this case.  Here, the veteran's 
statements and contentions represent the only evidence of 
record suggesting that he has pneumonia or experiences any 
residuals of pneumonia from in-service episodes.  Because the 
veteran is not competent to render such diagnoses and 
etiologically relate those diagnoses to service, his claim is 
not well grounded.  Espiritu, supra.

Respiratory disorder and Bronchitis/Rhinitis

With regard to the claim for a respiratory disorder and 
bronchitis/rhinitis, the Board acknowledges that reports 
contained with the veteran's periods of service show that he 
complained of shortness of breath along with bronchitis and 
rhinitis and that he received treatment at that time.  
Nevertheless, the claim is not well grounded.  In this case, 
the recent medical evidence fails to show a current diagnosis 
of a respiratory problem, bronchitis, and rhinitis.  In fact, 
since service, the veteran has not expressed any adverse 
complaints associated with these disorders.  On VA 
examination in February 1997 clinical findings were normal 
and pertinent diagnoses were not made.  Again, without proof 
of a current disability associated with events in service, 
the claim is not well grounded.  Chelte, Caluza, and 
Rabideau, all supra.  

In the alternative, even if the veteran experiences 
respiratory problems to include bronchitis/rhinitis, his 
claims remain not well grounded on a direct and presumptive 
basis.  On a direct basis, although the record shows that the 
veteran received treatment for respiratory problems to 
include bronchitis/rhinitis, there is no medical evidence of 
record indicating that the veteran's claimed disorders are 
related to any events incurred during active duty or during 
any active duty for training period or that any treatment 
received while on active duty resulted in any chronic 
disability.  Except for the veteran's statements, the record 
is devoid of any medical evidence linking any of his claimed 
symptoms to service or any events from service.  Finally, the 
Board reiterates that on examination in February 1997, 
clinical findings were normal.  

The veteran's claim is not well grounded on a presumptive 
basis as well.  Regarding the veteran's respiratory problems, 
it is noted that when complained about, his complaints have 
been attributable to diagnosed disorders such as 
bronchitis/rhinitis, viral syndrome, sinus congestion, etc.  
The record clearly shows that when the foregoing symptoms 
were present, for example on Persian Gulf examination in 
March 1994, an assessment of bronchitis/chronic rhinitis was 
made, and that prior treatment reports recorded diagnoses of 
viral syndrome, bronchitis, and pneumonia of the right lower 
lobe.  In light of the foregoing, because the veteran's 
claimed respiratory problems have been clinically related to 
diagnosed disorders, the matter is not well grounded with 
respect to entitlement to service connection on a presumptive 
bases under 38 C.F.R. § 3.317.

Dental

The veteran also asserts that service connection for dental 
problems is warranted.  However, upon reviewing the pertinent 
evidence of record, the Board finds that the veteran's claim 
in this regard is not warranted.  

For periodontal disease, it is acknowledged that while in 
service, a diagnosis of severe generalized periodontal 
disease was made and that the veteran received treatment.  
Nevertheless, in spite of the treatment received in service, 
the medical evidence fails to show that the veteran currently 
has periodontal disease.  Subsequent to service, a pertinent 
diagnosis has not been made.  As previously noted, a service-
connection claim must be accompanied by evidence which 
establishes that the claimant currently has the claimed 
disability.  Rabideau, 2 Vet. App. at 144; Brammer v. 
Derwinski, 3 Vet. App. at 225 (absent "proof of a present 
disability there can be no valid claim").  Here, subsequent 
to service, the record is devoid of any medical evidence 
establishing that the veteran currently has periodontal 
disease.  The record merely shows that in 1997 it was noted 
that the veteran had partial dental plates of the maxilla and 
mandible, bilaterally.  (The maxilla is one of the bones 
forming the upper jaw, and the mandible is the bone of the 
lower jaw.  Woodson v. Brown, 8 Vet. App. 352, 354 (1995), 
citing Dorland's Illustrated Medical Dictionary 994, 984 
(28th ed. 1994)).

It is also acknowledged that service medical records show 
that tooth number 7 was extracted and that it was suggested 
that numbers 2 and 19 should be extracted as well.  Regarding 
entitlement to service connection for missing teeth, where 
extracted, the veteran's claim remains not well grounded, as 
the applicable criteria detailed in 38 U.S.C.A. § 1712 and 
38 C.F.R. § 17.161 are not met.  

In this regard, the Board notes that Section 1712(b)(1)(A) of 
title 38, United States Code, provides that outpatient dental 
services and treatment may be furnished to veterans with 
service-connected, compensable dental conditions or 
disabilities.  See also 38 C.F.R. § 17.161(a) (1998).  Such 
veterans may be authorized any dental treatment indicated as 
reasonably necessary to maintain oral health and masticatory 
function.  There is no time limit for making application for 
treatment and no restriction as to the number of repeat 
episodes of treatment.  38 C.F.R. § 17.161(a). Such 
eligibility is designated as "Class I" eligibility.  Id.  
However, the loss of teeth can be compensably service 
connected only if such loss is, inter alia, due to loss of 
substance of body of maxilla or mandible without loss of 
continuity.  38 C.F.R. § 4.150, Diagnostic Code 9913.  In 
this case, the veteran has not presented a well-grounded 
claim for Class I eligibility because he has neither claimed 
nor submitted evidence that the removal of his teeth was due 
to damage to either of his jaws and the record clearly shows 
that his loss of upper and lower teeth have been replaced by 
suitable prostheses.  The criteria for Class II eligibility 
are not met as the veteran's claim for dental treatment was 
not received within 90 days from separation from service, and 
the evidence fails to show that the veteran meets the 
criteria required for Class II(a) eligibility, as there is no 
medical evidence of record suggesting that the veteran's loss 
of teeth occurred as a result of in-service dental trauma.  
See VAOPGPREC 5-97 (January 22, 1997).  The medical evidence 
shows that the veteran's loss of teeth resulted from 
periodontal disease not occurring as secondary to dental 
trauma.  See Simington v. West, 11 Vet. App. 41 (1998); 
Woodson v. Brown, 8 Vet. App. 352 (1995).  

Although recent medical evidence indicates that the veteran 
has loss of teeth, it does not show that he has a dental 
disorder for which service connection may be granted such as 
loss in whole or in part of a bone structure in the mouth and 
medical evidence does not show that he sustained any trauma 
to his mouth area during service.  Additionally, the record 
does not show that the veteran is not a prisoner of war, that 
he is in receipt of 100 percent disability compensation, 
hospitalized or confined to a VA nursing home, or that he 
participates in a VA vocational rehabilitation program.  See 
generally, 38 C.F.R. § 17.161(e)-(j).  Thus, neither 
entitlement to service connection nor entitlement to VA 
outpatient dental treatment is shown by the medical evidence 
of record.  Under these circumstances, his claim for service 
connection for dental disorders and entitlement to VA 
outpatient dental treatment must be denied.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

Well-grounded claims

Regarding entitlement to service connection for a cough as 
secondary to an undiagnosed illness, review of the record 
indicates that the veteran has submitted a well-grounded 
claim.  Treatment reports associated with the veteran's 
service show that he complained of and received treatment for 
a productive cough on numerous occasions, the record shows 
that the veteran relates the cough to service in Southwest 
Asia, and on examination in February 1997, a diagnosis of 
chronic cough productive of yellow sputum was made.  The VA, 
therefore, has a duty to assist the veteran in the 
development of facts pertinent to his claim.  
38 U.S.C.A. § 5107(a). 

Regarding the issue of entitlement to an increased evaluation 
in excess of 30 percent for PTSD, as noted in the 
INTRODUCTION section, the issue has been properly developed 
for appellate review.  Additionally, because the veteran, 
through his representative, argues that his disability has 
increased in severity, the claim is well grounded in 
accordance with Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  Thus VA has a duty to assist him.  
38 U.S.C.A. § 5107(a). 


ORDER

Entitlement to service connection for pneumonia, respiratory 
problems, and bronchitis/rhinitis, claimed as secondary to an 
undiagnosed illness is denied.

The claim for service connection for a dental condition is 
denied.

The claims of entitlement to service connection for a cough, 
due to an undiagnosed illness, and entitlement to an 
increased evaluation in excess of 30 percent for PTSD are 
well grounded.


REMAND

On VA general medical examination in February 1997, 
examination of the nose, sinuses, mouth, and throat showed 
that the nares were patent and without moves symmetrically.  
The throat was without lesions too.  Regarding respiratory 
examination, however, the veteran stated that he had a cough 
at times that was productive of yellowish sputum.  Objective 
evaluation, nevertheless, revealed that the veteran's chest 
moved symmetrically and there was no tenderness to palpation 
of the chest other than in the area just below the right 
costal margin.  Percussion of the chest was resonant, the 
lungs were clear to auscultation with breath sounds present 
in all lung fields, and the veteran stated that he was able 
to climb five flights of stairs.  He added that his ability 
to climb stairs was limited by unrelated disorders.  
Nonetheless and in spite of the foregoing, a diagnosis of 
chronic cough productive of yellow sputum was made.

Based on the contradictory information contained within the 
February 1997 examination report, i.e., the diagnosis chronic 
cough productive of yellow sputum versus normal findings 
observed on clinical evaluation, the Board is of the opinion 
that additional development is warranted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2 (1998) 
(where a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent upon the rating board to 
return the report as inadequate for evaluation purposes); see 
also Green v. Derwinski, 1 Vet. App. 121 (1992).

On VA examination in February 1997, the veteran stated after 
service, he became increasingly anxious, depressed with 
suicidal ideation, and experienced difficulty with sleeping.  
The veteran also stated that he had intrusive thoughts of war 
and things he had seen or done, and had nightmares about 
incidents that took place during war.  He was also paranoid, 
felt unsafe, and had episodes of angry outbursts.  He had 
lost interest in pleasurable activities and had serious 
psychological distress when exposed to events that reminded 
him of Desert Storm.  Symptoms of appetite disturbance, 
sexual dysfunctioning, and marital problems were noted, as 
well as difficulty maintaining employment due to an inability 
to cope with pressure and stress.  The veteran then noted 
that he had enrolled in insurance school so that he could 
become self employed.  The examiner wrote how the veteran 
would fare in this endeavor was questionable due to the 
severity of his symptoms.  The veteran had PTSD and major 
depression and he appeared to have serious impairment in 
social and occupational functioning and severe impairment of 
emotional functioning.  The Axis V Global Assessment 
Functioning (GAF) was 50/45. 

Thereafter, VA outpatient treatment reports dated from 
October 1996 to August 1997 show that in April 1997 the 
veteran stated that he was maintaining fairly well, that he 
felt okay most days, and that he had continued to function.  
The veteran also stated that he chose to obtain different 
employment and was establishing himself as an insurance 
salesman.  In July 1997, the veteran reported working as a 
handyman, although he still had difficulty with motivational 
problems.  He stated that he though of attending school and 
denied having difficulty with sleeping and eating.  He was 
productive at work too.  On mental status evaluation, 
findings were normal.  The assessment was PTSD with 
depression, fairly compensated at this time.  It is also 
noted that a clinical entry recorded later in July 1997 shows 
that after examination, which revealed normal findings, the 
attending physician noted residuals of depression, GAF 80, 
and that the veteran's motivation, determination, and self-
esteem were okay based on his accomplishments.  The veteran 
was a workaholic.  Clinical entries dated in August 1997, 
indicating continued improvement, are also of record.

In light of the varying findings associated with the 
veteran's PTSD and because the Board must assess the current 
severity of the veteran's PTSD disability with the rating 
criteria in effect and provide adequate "reasons or bases," 
consistent with its opinion, the Board is of the opinion that 
a more contemporaneous VA examination is required.  The 
statutory duty to assist specifically includes the conduct of 
a thorough and contemporaneous medical examination, so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

In order to extend to the veteran every equitable 
consideration and to ensure that the veteran's due process 
rights are fulfilled, this case is REMANDED for the 
following:

1.  The veteran should be afforded the 
opportunity to submit any additional 
evidence, which may support his 
contentions on appeal.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Any 
evidence received from the veteran should 
be made part of the claims folder.

2.  The veteran should be asked to 
identify any physicians and medical 
facilities from which he has been treated 
or evaluated for his chronic cough and 
PTSD since 1997, which have not 
previously been obtained.  After any 
further necessary information and 
authorization are obtained from the 
veteran, the RO should obtain copies of 
pertinent medical records, VA or private.  
If any records are obtained, the RO 
should incorporate them into the 
veteran's claims folder.

3.  Regarding the chronic cough claim, 
the RO should thereafter transfer the 
veteran's claims folder to the VA 
examiner who conducted the VA examination 
in February 1997.  After reviewing the 
veteran's claims folder, the physician 
should render an opinion addressing the 
following questions: 

(a).  Does the clinical data of record 
support a diagnosis of chronic cough 
productive with yellow sputum?  (1) If 
no, please so state.  (2) If yes, based 
solely on the evidence of record, is it 
at least as likely than not that any of 
the disorder(s) present is related to 
service?  Please discuss all reasons and 
rationale for any conclusion(s) reached.  

(b).  If the record supports a diagnosis 
of a chronic cough productive of yellow 
sputum, please provide an opinion as to 
whether the veteran's symptom is related 
to his bronchitis/rhinitis disorder or 
any other disorder of record. 

The veteran's claims folder must be 
provided to the examiner for review.

4.  If the VA physician is unavailable, 
the veteran's claim folder should be 
transferred to an appropriate examiner 
for review.  If deemed appropriate, a VA 
examination, to include any necessary 
tests, may be conducted.  After reviewing 
the claims folder, the examiner should 
refer to paragraph 2 and provide opinions 
pertaining to the matters contained 
within.

5.  Regarding PTSD, the veteran should be 
scheduled for a VA psychiatric 
examination to identify and determine the 
extent of severity of his PTSD.  The 
entire claims file and a separate copy of 
this remand, in addition to the criteria 
for rating mental disorders must be made 
available to and reviewed by the examiner 
pursuant to conduction and completion of 
the examination.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, the examiner should 
specify which symptoms are associated 
with each disorder(s).  If certain 
symptomatology cannot be dissociated from 
one disorder or another, it should be so 
indicated. 

Any necessary special studies, including 
psychological testing, should be 
accomplished.  During the course of the 
examination, the examiner should identify 
all of the symptoms or manifestations of 
the veteran's PTSD.  Following 
evaluation, the examiner should provide a 
numerical score on the GAF Scale provided 
in the Diagnostic and Statistical Manual 
for Mental Disorders, in relation to the 
veteran's impairment from PTSD.  The 
examiner must include a definition of the 
numerical GAF score assigned, as it 
relates to the veteran's occupational and 
social impairment.

6.  The RO should then review the claims 
file to ensure that all of the foregoing 
requested development has been completed.  
In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

7.  The RO should then review the 
veteran's claims folder and should fully 
address the issues for entitlement to 
service connection for a cough, due to 
undiagnosed illnesses, and entitlement to 
an evaluation in excess of 30 percent for 
PTSD.  All pertinent law, regulations, 
and United States Court of Appeals for 
Veterans Claims (known as the United 
States Court of Veterans Appeals prior to 
March 1, 1999) (hereinafter referred to 
as the Court) decisions should be 
considered.  If the veteran's claim 
remains in a denied status, he and his 
representative should be provided with a 
supplemental statement of the case, which 
includes all pertinent law and 
regulations, and a full discussion of 
action taken on the veteran's claim, 
consistent with the Court's instruction 
in Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The applicable response time 
should be allowed.  

The case should then be returned to the Board, if in order, 
after compliance with customary appellate procedures.  No 
action is required of the veteran until he is so informed.  
The Board intimates no opinion as to the final outcome of 
this case, pending completion of the requested development.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner. 
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21- 1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

